     Case 2:17-cv-00103-DN Document 105 Filed 06/03/21 PageID.562 Page 1 of 6




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    LHF PRODUCTIONS, INC.,                                   MEMORANDUM DECISION AND
                                                             ORDER DENYING MOTION FOR
                              Plaintiff,                     ATTORNEY’S FEES

    v.
                                                             Case No. 2:17-cv-00103-DN
    ALEJANDRA GONZALES, et al.,
                                                             District Judge David Nuffer
                              Defendant.


            The October 28, 2020 Memorandum Decision and Order Granting in part and Denying in

part Motion for Default Judgment determined that Plaintiff is entitled to an award of its

reasonable attorney’s fees against Defendant Amanda Steel (“Defendant Steel”). 1 Plaintiff timely

filed a Motion for Attorney’s Fees on November 11, 2020, 2 requesting an award of $1,432.10 in

attorney’s fees against Defendant Steel. 3 To support the requested award, Plaintiff filed a

declaration of its counsel Todd E. Zenger (“Counsel’s Declaration”). 4 On November 16, 2020,

Plaintiff was directed to supplement Counsel’s Declaration with documentation supporting the

asserted work performed and billable attorney and legal assistant hours attributable to Defendant

Steel. 5 Over seven months have now passed since this directive and Plaintiff has not filed a

supplement to Counsel’s Declaration.



1
    Docket no. 101, filed Oct. 28, 2020.
2
 Motion for Attorney’s Fees as to Defaulted Defendant(s) (“Motion for Attorney’s Fees”), docket no. 102, filed
Nov. 11, 2020.
3
    Id. at 2.
4
 Declaration in Support of Motion for Attorney’s Fees as to Defaulted Defendant(s) (“Counsel’s Declaration”),
docket no. 103, filed Nov. 11, 2020.
5
    Email from Chambers to Plaintiff’s Counsel dated Nov. 16, 2020, docket no. 104, filed Nov. 16, 2020.
     Case 2:17-cv-00103-DN Document 105 Filed 06/03/21 PageID.563 Page 2 of 6




            Because Plaintiff failed to present sufficient evidence to support the amount of work

performed and billable attorney and legal assistant hours attributable to Defendant Steel, a

reasonable award of attorney’s fees cannot be adequately determined. Therefore, Plaintiff’s

Motion for Attorney’s Fees 6 is DENIED.

                                                    DISCUSSION

            To determine a reasonable attorney’s fee, a “lodestar” figure is arrived at “by multiplying

the hours . . . counsel reasonably spent on the litigation by a reasonable hourly rate.” 7 Factors for

determining the reasonableness of the hours billed for a given task or to prosecute the litigation

as a whole include: the complexity of the case; the number of reasonable strategies pursued; the

responses necessitated by the maneuvering of the other side; and the potential duplication of

services. 8

            Attorney billing hours may be reduced if “the number of compensable hours claimed by

counsel includes hours that were unnecessary, irrelevant[,] and duplicative.” 9 Reduction is also

justified “if the attorney’s time records are sloppy and imprecise and fail to document adequately

how [the attorney] utilized large blocks of time.” 10 There is no requirement that each disallowed

hour be identified and justified. 11 Nor is there any requirement to specify the number of hours

permitted for each legal task. 12 Instead, a method of general reduction to the hours asserted may




6
    Docket no. 102, filed Nov. 11, 2020.
7
 Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1249 (10th Cir. 1998) (internal quotations
omitted).
8
    Id. at 1250.
9
    Id. (internal quotations and punctuation omitted).
10
     Id. (internal quotations omitted).
11
     Id.
12
     Id.



                                                                                                                     2
     Case 2:17-cv-00103-DN Document 105 Filed 06/03/21 PageID.564 Page 3 of 6




be implemented in order to achieve a reasonable number, “so long as there is sufficient reason

for [the method’s] use.” 13

            Plaintiff requests an award of $1,432.10 in attorney’s fees against Defendant Steel. 14 The

requested award’s amount includes work performed and hours billed, which solely attributable to

Defendant Steel. 15 It also includes Defendant Steel’s pro-rata share of the combined work

performed and hours billed for all defendants in the case. 16 This approach to attributing

attorney’s fees in a multiple-defendant case—where work performed is applicable to more than

one defendant—is permissible. However, Counsel’s Declaration does not sufficiently support the

asserted work performed and hours billed.

            Counsel’s Declaration does not include itemized billing entries. Rather, it includes two

entries for attorney work and hours and two entries for legal assistant work and hours. 17 These

entries are broken into two categories: one for work and hours relating to all defendants in the

case; 18 and one for work and hours relating to only Defendant Steel. 19 And each entry identifies a

large block of time and lists all work performed by counsel or his legal assistant for the

category. 20 For example, one entry identifies 10 hours billed for the following work of counsel:

            Analyze infringement data to select potential defendants for new case; formulate
            Arheidt Declaration in support of Complaint and motion for expedited discovery;
            prepare exhibit to Arheidt Declaration; transmit Arheidt Declaration for signing;
            review executed Arheidt Declaration; draft, review and finalize Complaint;
            prepare exhibits to Complaint; coordinate preparation of civil cover sheet;

13
     Id. (internal quotations and punctuation omitted).
14
     Motion for Attorney’s Fees at 2.
15
     Counsel’s Declaration ¶¶ 12-13 at 3-5.
16
     Id.
17
     Id.
18
     Id. ¶ 12 at 3-4.
19
     Id. ¶ 13 at 4-5.
20
     Id. ¶¶ 12-13 at 3-5.



                                                                                                       3
     Case 2:17-cv-00103-DN Document 105 Filed 06/03/21 PageID.565 Page 4 of 6




            coordinate filing of Complaint and payment of $400 filing fee; review judge
            assignment; draft and revise notice of related cases and motion to transfer case
            and coordinate filing; draft and finalize motion for expedited ISP discovery;
            coordinate filing of motion and Arheidt Declaration; review order granting ISP
            discovery; coordinate preparation of subpoenas on defendant’s Internet Service
            Provider (ISP, approve subpoenas and coordinate service of subpoenas; review
            written responses of ISP; draft motion for additional time for service in light of
            ISP delay in responding[.] 21

And one entry identifies 40 hours billed for the following work of counsel’s legal assistant:

            Populate case data with selected defendant data; assist with preparation and filing
            of complaint, civil cover sheet and payment of filing fee; assist with motion to
            transfer case; assist with motion to expedite discovery including filing Arheidt
            declaration; assist with preparation of subpoenas to Internet Service Provider;
            update case date base with defendant information received from ISP; assist with
            notice letters; prepare status date of all defendant for scheduling conference; assist
            with preparation of status report for all defendants[.] 22

By lumping together all work performed in this manner, there is no way to evaluate the

reasonableness of the time expended and billed for a particular task without the underlying data

from counsel’s billing records or software. This is problematic for determining the overall

reasonableness of the asserted work performed and hours billed based on the circumstances

surrounding this case.

            This case involves claims of copyright infringement. 23 Plaintiff alleges that unauthorized

copies of its copyrighted work, London Has Fallen, were made via use of a BitTorrent protocol

at certain IP addresses. 24 The case is one of several similar cases filed by Plaintiff and Plaintiff’s

counsel in the District of Utah. In total, Plaintiff’s counsel has filed 76 similar cases—23 of

which were filed on behalf of Plaintiff regarding London Has Fallen.




21
     Id. ¶ 12 at 3.
22
     Id. ¶ 13 at 4.
23
     Amended Complaint for Copyright Infringement and Jury Demand, docket no. 85, filed Dec. 16, 2019.
24
     Id. ¶¶ 4, 13, 20-21, 26, 41-43.



                                                                                                          4
  Case 2:17-cv-00103-DN Document 105 Filed 06/03/21 PageID.566 Page 5 of 6




       Each of these cases—including this case—followed the same general pattern. The

plaintiff filed a complaint against Doe Defendants identified only by an IP address. The plaintiff

then filed a motion for expedited discovery to obtain the names and addresses of the IP

addresses’ subscribers from their internet service providers. Subpoenas issued to the internet

service providers, who respond by providing the subscribers’ identifying information. The

plaintiff then served the subscribers and attempted to negotiate a resolution. The plaintiff’s

claims against the vast majority of the subscribers resolved through voluntary dismissal, consent

judgment, or default judgment.

       The amount of legal work necessary to investigate, identify, locate, and serve the

multitude of defendants in these cases is real. However, the pleading and motion practice are

formulaic, requiring little or no substantive alteration to template documents used by counsel.

The only differences between the counsel’s filings in these cases are the caption, the subscriber

or defendant’s identifying information, and references to the appropriate docket and service and

filing dates. Because of this, the amount of time that counsel or his legal assistant purportedly

spent working on a particular task for this case becomes particularly relevant to the

reasonableness determination.

       To avoid awarding attorney’s fees in this case that are duplicative of those in counsel’s

75 other similar copyright infringement cases, it is imperative to review the underlying data from

counsel’s billing records or software for this case. This is not meant to suggest that Counsel’s

Declaration inflates the raw time it took to perform the various legal tasks in this case. Rather,

the issue is the evidentiary threshold for supporting the asserted work performed and hours billed

in this case to enable a reasonableness determination. Part of such determination is the

assessment of counsel’s billing judgment in the context of an attorneys’ fees award. “Because




                                                                                                     5
     Case 2:17-cv-00103-DN Document 105 Filed 06/03/21 PageID.567 Page 6 of 6




not all hours expended in litigation are normally billed to a client, [counsel] should exercise

billing judgment with respect to a claim of the number of hours worked.” 25 “Billing judgment

consists of winnowing the hours actually expended down to the hours reasonably expended.” 26

           Based on the complexity of this case, the work performed and the record, and that this is

one of 76 similar cases where counsel has exhibited use of templates, the manner in which

Counsel’s Declaration identifies the work performed and hours billed is insufficient to allow for

a reasonableness determination to be made. Plaintiff was given the opportunity to supplement

Counsel’s Declaration and provide the underlying data that would permit such a determination. 27

But Plaintiff failed to do so. Because Plaintiff failed to present sufficient evidence to support the

amount of work performed and billable attorney and legal assistant hours attributable to

Defendant Steel, a reasonable award of attorney’s fees cannot be adequately determined.

                                                        ORDER

           THEREFORE, IT IS HEREBY ORDERED that Plaintiff’s Motion for Attorney’s Fees 28

is DENIED.

           Signed June 2, 2021.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge




25
     Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1202 (10th Cir. 1998) (internal quotations omitted).
26
     Case, 157 F.3d at 1250.
27
     Email from Chambers to Plaintiff’s Counsel dated Nov. 16, 2020.
28
     Docket no. 102, filed Nov. 11, 2020.



                                                                                                             6
